Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejection of claims 8, 10, 37 and 41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and rejection of claims 59-63 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form have been withdrawn in view of Applicants amendments filed on 07/28/2022.
Examiner respectfully disagrees with Applicants argument that “Thus, Hoglund does not teach or suggest “transmitting a preconfigured uplink resource (PUR) request message to an access network entity based at least in part on determining that the
access network entity supports preconfigured uplink resources, wherein the PUR request message includes an indication that one PUR grant instance is requested by the UE or an infinite number of PUR grant instances are requested by the UE,” as recited in independent claim 65” because the reference discloses this element 
The UE transmits PUR related data in “Msg3” Re-occurring resource: For subsequent transmissions over PUR, the same UL grant is used recurrently. Request per data transmission: For a subsequent transmission over PUR, the UE request an UL grant (e.g., Including PUR-interval and PUR-TBS).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 65 and 69 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoglund et al. WO 2020/065620.
Claims 65 and 69:
Hoglund et al. discloses an apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor and a method for wireless communication at a user equipment (UE) (Hoglund et al.; Fig. 8), comprising:
	transmitting a preconfigured uplink resource (PUR) request message (Msg3: PUR data transmission; Hoglund et al.; Fig. 18; page 47, lines 20-27) to an access network entity based at least in part on determining that the access network entity supports preconfigured uplink resources (Hoglund et al.; Fig. 1; page 3, line 34 -  page 4, line 27), wherein the PUR request message includes an indication that
one PUR grant instance (UL grant request; Hoglund et al.; Fig. 18; page 47, lines 20-27) is requested by the UE or an infinite number of PUR grant instances are requested by the UE; and
receiving a message from the access network entity indicating a PUR configuration (Msg4: UL grant via DCI; Hoglund et al.; Fig. 18; page 47, line 36) or PUR reconfiguration or release of preconfigured uplink resources.

Allowable Subject Matter
Claims 1-13, 32-41, 58-64 are allowed.
Claims 66-68 and 70-72 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416